              Case 6:20-cv-00564-ADA Document 20 Filed 10/14/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


 S3G TECHNOLOGY LLC,
                                                      Case No. 6:20-cv-564
                    Plaintiff,
                                                      JURY TRIAL DEMANDED
             v.

 HOMEAWAY, INC.; HOMEAWAY.COM,
 INC.; and HOMEAWAY SOFTWARE, INC.,

                    Defendants.



                        JOINT MOTION TO STAY ALL DEADLINES AND
                                NOTICE OF SETTLEMENT


             Plaintiff S3G Technology LLC (“S3G”) and Defendants Homeaway.com, Inc. and

Homeaway Software, Inc. (“Homeaway”) have settled the claims asserted in this case between

them and memorialized their agreement in a signed final settlement agreement. Accordingly,

pursuant to this Court's Standing Order Regarding Proper Notification of Settlement to the Court

and subject to this Court’s approval, S3G and Homeaway request that the Court stay all deadlines,

including the deadline for Homeaway to respond to the complaint and the entry of a Docket Control

Order, which has yet to be entered, for thirty (30) days so that appropriate dismissal papers may

be submitted upon performance of certain terms of the settlement agreement. S3G and Homeaway

anticipate filing a stipulation of dismissal within 30 days.



  DATED: October 14, 2020                       Respectfully Submitted,


                                                By: /s/ Charles Ainsworth
                                                Charles Ainsworth

                                                  1

68315084v1
             Case 6:20-cv-00564-ADA Document 20 Filed 10/14/20 Page 2 of 2



                                              State Bar No. 00783521
                                              Robert Christopher Bunt
                                              State Bar No. 00787165
                                              PARKER, BUNT & AINSWORTH, P.C.
                                              100 E. Ferguson, Suite 1114
                                              Tyler, TX 75702
                                              Telephone: (903) 531-3535
                                              Facsimile: (903) 533-9687
                                              E-mail: charley@pbatyler.com
                                              E-mail: rcbunt@pbatyler.com

                                              COUNSEL FOR PLAINTIFF S3G
                                              TECHNOLOGY LLC


 DATED: October 14, 2020


                                              By: /s/ Henry Pogorzelski (with permission)
                                              Henry Pogorzelski
                                              State Bar No. 24007852
                                              K&L GATES LLP
                                              2801 Via Fortuna, Suite 350
                                              Austin, TX 78746-7568
                                              Telephone: (512) 482-6826
                                              Facsimile: (512) 482-6859
                                              E-mail: henry.pogorzelski@klgates.com

                                              COUNSEL FOR DEFENDANTS
                                              HOMEAWAY.COM, INC.; and HOMEAWAY
                                              SOFTWARE, INC.


                                CERTIFICATE OF SERVICE

        I hereby certify that the following counsel of record, who are deemed to have consented
to electronic service are being served this 14th day of October, 2020, with a copy of the document
via the Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be
served by electronic mail, facsimile transmission and/or first class mail on this same date.


                                             /s/ Charles Ainsworth
                                             CHARLES AINSWORTH




                                                2

68315084v1
